4.1   IS   r,   ilk




                                    C                    L                                   09/21/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 07-0011


                                         PR 07-0011
                                                                                    FILED
                                                                                    SEP 2 1 2020
                                                                                 Bowe n Greenwooti
                                                                               Clerk of Supreme Court
IN THE MATTER OF CALLING A RETIRED
                                                                      ORDER S       tate of Montana
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable James P. Reynolds, Judge ofthe District Court for the First Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Ed McLean to assume jurisdiction of Lewis and Clark County Cause No. DDC 2019-440,
State ofMontana v. Karl Kruger.
       Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the First Judicial District Court with the
above-listed matter.
      IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court ofthe First Judicial District ofthe State of Montana,to assume
judicial authority of Lewis and Clark County Cause No. DDC 2019-440,State ofMontana
v. Karl Kruger, and is hereby authorized to proceed with any and all necessary hearings,
opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the First Judicial
District, with the request that this Order be sent to all counsel of record in the above-listed
matter.
      4. A copy of this Order shall also be furnished to the Honorable James P. Reynolds,
the Honorable Ed McLean, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this 2/14day of September, 2020.




                                                             Chief Justice




                                           2